In an action, inter alia, for a judgment declaring that the defendants breached their fiduciary duties to the plaintiff by withholding their consent to the plaintiff’s subleasing of his apartment, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated February 1, 1994, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (5).
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the doctrines of res judicata and collateral estoppel preclude the plaintiff from re-litigating the issues surrounding the defendants’ refusal to allow him to continue to sublease his apartment. The Supreme Court, Westchester County, has already determined that the defendants’ refusal was proper. Thus, the Supreme Court, Kings County, properly granted the defendants’ motion to dismiss the complaint in this action (see, Fattah v Getty Petroleum Corp., 211 AD2d 662; Matter of Clamp, 193 AD2d 601). Sullivan, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.